Citation Nr: 1732487	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 until August 1975. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California granting service connection for PTSD and awarding an initial rating of 30 percent effective May 27, 2008.

In a January 2010 rating action, the evaluation for PTSD was increased to 50 percent, effective May 27, 2008.  However, because the disability rating was increased to an amount less than the maximum benefit allowed by law and VA regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the August 2015, the Board remanded the case for a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for February 2016; the Veteran cancelled the hearing in February 2016.  There is no evidence of record that the Veteran has requested another hearing.  As such, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The Board remanded the case for additional development in April 2016 and March 2017.  The additional development has been completed.


FINDINGS OF FACT

1.  Prior to January 22, 2017, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiency in most areas such as work, family relations, judgment, thinking, and mood.  

2.  Resolving reasonable doubt in the Veteran's favor, from January 22, 2017, PTSD has been productive of symptomatology resulting in total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD prior to January 22, 2017; and a 100 percent rating thereafter are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard April 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations in June 2009 (with an addendum opinion in July 2009) and April 2017.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one and contain a reasoned explanation.  Thus, VA's duty to assist has been met.
	
Analysis

The Veteran seeks an increased initial rating for his PTSD, which is currently rated as 50 percent disabling.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The criteria for evaluating psychiatric disorders, other than eating disorders, are set forth in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 DC 9411 (2016). 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 DC 9411 (2016).

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 DC 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a) (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score, like an examiner's assessment, must be considered in light of all the evidence of record that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran was afforded an examination in June 2009.  The examiner indicated that the claims file was not available for review at the time of the examination.  The Veteran reported that he has few positive relationship and not many friends.  He avoided going out in crowds and socializing; he had no hobbies.  He also reported the following symptoms: flashbacks, intrusive thoughts, reoccurring dreams, nightmares about in-service events, loss of interest in previously enjoyable activities, trouble remembering his military experiences, avoidance thinking about military experiences, detachment from other people, emotional numbness, a sense of shortened future, trouble sleeping, irritability with frequent outburst of anger, difficulty concentrating, constant alertness, and severe startle response. The Veteran described his mood as anxious and agitated.  The Veteran also reported that over the past year he had thought about dying and suicide, but had no plan or intent.  He denied hallucinations, delusions, or inappropriate behavior.  He last worked in 2007.

The examiner indicated that the Veteran had impaired thought content marked by hopelessness.  Communication was impaired, and marked by becoming irrelevant and obscure at times with tangent and trouble staying on topic.  He denied hallucinations or delusions, and did not exhibit any inappropriate behavior, obsessive, or ritualistic behavior that interferes with routine activities.  His thought processes were circumstantial and he had difficulty with goal-directed thinking.  Additionally, the examiner noted that the Veteran had poor insight, mildly impaired judgment, and fair to poor impulse control with outbursts and difficulty controlling anger.  Objectively, the Veteran had a constricted, blunted and flat affect, and a depressed and dysphoric mood.  The examiner further noted that the Veteran was fully oriented and had intact cognition, fair attention, and unimpaired memory.  The Axis I diagnosis was PTSD as delayed, chronic.  The GAF score was 65.  The examiner indicated that the Veteran was at risk for decompensation, since he was not attending PTSD treatment.  His prognosis was poor based on past history and current examination.  Regarding occupational functioning, the examiner opined that the Veteran would be able to work in general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public is 

In an addendum received in July 2009, the examiner noted review of the claims file and indicated there was no change of his June 2009 findings.

In August 2009 VA medical records, the Veteran attended multiple counseling sessions.  A clinician assessed the Veteran's PTSD as severe; duration was long term; and that the Veteran was very anxious.  On the symptom checklist, the Veteran endorsed the following symptoms: rage, flashbacks, reoccurring dreams, memory problem/lack of focus, hyperalertness, startle responses to loud noises, survivor guilt regarding a plane that went down, numbing, sleep troubles, intrusive thoughts, avoidance and isolation, irritability, [avoidance of] crowds, depression, anxiety, and thoughts of suicidal ideation.  The Veteran also reported feeling total despair and inability to control his life related to events in service.  The Veteran rated most symptoms as "quite a bit/extremely" in terms of how much they have bothered him in the past month.  The Veteran reported that suicidal ideations comes and goes.

In similar September 2009 VA medical records of counseling sessions, the Veteran's PTSD symptoms were noted as severe and chronic.  A clinician noted an Axis I diagnosis of PTSD, dysthymic disorder, sleep disorder, and occupation problems with a GAF score of 48.  

In a March 2010 statement, the Veteran's mother noted that she had been living with her son since October 2007.  She observed that the Veteran would get angry and frustrated; did not sleep well; kept things to himself; and was irritated with loud noises and conflict.  She further observed that the Veteran does not like crowds, always wants to be alone, and stresses easily.

In an April 2010 VA medical record, the Veteran reported experiencing nightmares, night sweats, intrusive war related thoughts, frightening dreams and flashbacks.  The Veteran also reported emotional detachment from his immediate environment, problems with attention, concentrating, memory and sleep disturbances.  Although he answered yes to the thoughts of taking own life, the Veteran denied suicidal ideations and related the answer to the passing of a friend.  The clinician noted no impairment in the Veteran's ability to care for himself.  Mood was normal and stable and speech was spontaneous.  There were no hallucinations, illusions or suicidal/homicidal ideation.  The Veteran demonstrated appropriate thought content, goal-oriented processes, unimpaired memory, satisfactory attention and concentration, and intact cognition, insight and judgment. 

In March 2012 VA medical records, the Veteran presented at the emergency department with talk about death/dying, hopelessness, feeling like there is no way out, and no reason to live.  The Veteran further endorsed periods of hypervigilance, mood reactivity, anger, dyscontrol, avoidance, and isolation related to several past traumatic events.  The Veteran endorsed symptoms of decreased energy, decreased drive, low self-worth, low self-esteem, impaired sleep, and passive suicidal ideation.  The clinician noted that several medical conditions were possibly aggravating the Veteran's depressive symptoms.  The clinician noted that the Veteran was alert and fully oriented; speech was normal; mood was depressed; thought process was linear and goal directed; there were no perceptual disturbances or suicidal/ homicidal ideation; and insight, judgment and cognition were intact. 

In subsequent March 2012 VA medical records, the clinician noted that the Veteran experiences transient thoughts of self-harm since discharge from military without intent, plan, or history of attempted self-harm.  However, the Veteran was observed to have no impairment in the ability to care for self and no suicidal or homicidal ideation.  He demonstrated normal affect, appropriate thought content, intact thought process and judgment, and unimpaired memory.

In June 2012 VA medical records, the Veteran complained of hypervigilance, flashbacks, and avoidance of crowds.  He denied hopelessness or helplessness.  In an August 2012 VA medical record, the Veteran reported decreased irritability with medication and daytime sleepiness.  He denied suicidal thoughts but wondered if he would be worth more if he was not here.  

In March 2013 VA medical records, the Veteran reported that his PTSD symptoms have increased since quitting cannabis and drinking.  He endorsed nightmares weekly, intrusive thoughts, increased isolation, hypervigilance, and increased startle response.  

In April 2014 VA medical records, the Veteran nightmares, flashbacks, depressive thoughts and stress when thinking about deceased siblings.  At those times, the Veteran indicated that he wishes he was dead but denied plan or intent. The Veteran denied anger problems. 

In June 2016 VA medical records, an assessment of psychological function was undertaken.  The clinician stated that observation was consistent with the March 2012 VA medical records; that the Veteran experiences PTSD and Major Depressive Disorder which have not abated with sustained abstinence from substance abuse. 

In a January 2017 VA medical record, the Veteran presented with an altered mental state and was unable to answer questions appropriately.  He was observed to be disoriented and unable to state where he was or why he was there.  The Veteran's mother reported that the Veteran condition was worsening; that the Veteran has been confused and forgets where he is; and the Veteran is noncompliant with medication.  The clinician gave a diagnostic impression of hepatic encephalopathy with progression due to non-compliance. 

A February 2017 VA medical record shows the Veteran was again admitted to the hospital with altered mental status.  The clinician noted that the Veteran was not oriented at all in the emergency room.  The clinician indicated that the Veteran showed symptoms of brain condition associated with liver failure.  The presumptive diagnosis was hepatic encephalopathy.

Pursuant to the Board's March 2017 remand, the Veteran was provided a VA examination in relation to his claim in April 2017.  The examiner opined that the Veteran is currently demonstrating total social and occupational impairment based on his mental health diagnoses and associated medical conditions.  In reaching her conclusion, the examiner conducted a thorough and extensive review of the claims file.  Of note, the examiner reviewed the Veteran's treatment records to include consideration of the Veteran's February 2017 hospitalization for hepatic encephalopathy and altered mental status.  

On mental status examination, the Veteran reported continued social isolation with avoidance of most social interactions; difficulty caring for himself to include soiling his clothes because he forgets where the bathroom in his home is; frequent falls and weakness; and no longer being able to drive due to safety concerns.  The Veteran also reported intermittent bouts of confusion lasting for weeks at a time, irritability, outburst, hypervigilance, social withdrawal, and difficulty initiating sleep.  The examiner endorsed the following symptoms of the Veteran's diagnosis: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired short and long term memory, circumstantial, circumlocutory or stereotyped speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment of thought process or communication, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships, difficulty adapting to stress circumstances including work or worklike settings, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner observed that during examination the Veteran's communication was impaired; thought process was circumstantial with difficulty with goal directed thinking; and insight was poor, with mildly impaired judgment and fair to poor impulse control.  The examiner noted forgetfulness, confusion, problems with complex attention, difficulty decision making, restlessness, mood swings, reduced energy, and social withdrawal.  

The examiner concluded that the Veteran has a mental disorder diagnosis of PTSD, mild neurocognitive disorder, and cannabis use disorder.  Other relevant diagnoses include hepatic encephalopathy, hepatitis C, hypertension, and sleep apnea.  The examiner noted that the Veteran's mental health has worsened significantly, mainly due to his decompensating liver disease, and has resulted in neurocognitive impairments.  The examiner indicated that the symptoms attributable to PTSD include intrusion, psychological and physiological distress to cues resembling traumatic experiences, avoidance of stimuli associated with stressful military experiences, emotional detachment and numbness, hypervigilance, exaggerated startle response, anger.  Overlapping symptoms of PTSD and mild neurocognitive disorder include irritability, bouts of depression, sleep difficulty, mood swings and concentration difficulties.  The examiner concluded that the Veteran's neurocognitive symptom have worsened in the context to his hepatic encephalopathy.  The examiner noted that the Veteran's mental health diagnoses interact and exacerbate each other.  

The examiner noted that the Veteran's PTSD symptoms alone do not appear to have significantly worsened.  However, his symptoms of mild neurocognitive disorder and overlapping symptoms of PTSD with mild neurocognitive disorder are of a severity that would preclude the Veteran from obtaining and sustaining substantially gainful employment.  Furthermore, the examiner reasoned that it is not possible to differentiate what portion of the total occupational and social impairment is attributable to each diagnosis because of the overlap in symptoms attributable to each diagnosis.  The examiner explained that any statement of what diagnosis is responsible for what portion of the impairment would be mere speculation.

In an April 2017 VA medical record, the Veteran's caretaker reported that the Veteran was found him in the alley in a diaper.  In a May 2017 VA medical record, the Veteran's mother reported that his mental status is worsening.  In a subsequent May 2017 VA medical record, the Veteran presented at the hospital unable to answer any questions due to his altered mental status.  

The Veteran contends that a higher initial rating is warranted for his PTSD due to the severity of his symptoms.  Considering the evidence of record, the Board finds that a 70 percent rating is warranted for the period prior to January 22, 2017.  

Prior to January 22, 2017, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiency in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, intermittently illogical or irrelevant speech, and depression affecting the ability to function independently, appropriately or effectively, without more severe manifestations that more nearly approximate total occupational and social impairment.  

There is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment with deficiencies in most areas.  The June 2009 examination and subsequent VA medical records demonstrated that the Veteran suffers from mild to severe PTSD symptomatology.  In the June 2009 examination, the Veteran reported that he has thought about dying and suicide.  Furthermore, the examiner noted that the Veteran had impaired thought process marked by hopelessness and trouble staying on topic; circumstantial thought process and difficulty with goal directed thinking; poor insight; mildly impaired judgment; and fair to poor impulse control with outbursts and difficulty controlling anger.  Upon examination, the Veteran had blunted and flat affect, and a depressed mood with some symptoms of depression.  The examiner also commented on the Veteran's communication was impaired and marked by becoming irrelevant and obscure at times.  While the Veteran's GAF score underlies a more mild PTSD rating, the Board notes that the examiner also highlighted that the Veteran had a high risk of decompensating and poor prognosis.  Moreover, the Board finds these symptoms are more representative of a 70 percent rating as they illustrate intermittently irrelevant speech, suicidal ideation, and depression affecting the ability to function effectively.

The Board has also considered the subsequent VA medical records.  In the August 2009 and September 2009 VA medical records, the clinician assessed the Veteran's PTSD as severe and chronic.  In the September 2009 VA medical records, the Veteran again reported suicidal ideation that comes and goes.  The Veteran endorsed symptoms that are consistent with a more severe PTSD rating including rage, flashbacks, reoccurring dreams, memory problem/lack of focus, hyper-alertness, startle responses, emotional numbing, sleep troubles, intrusive thoughts, avoidance and isolation, irritability, [avoidance of] crowds, depression, and anxiety.  The Veteran also reported feeling total despair and inability to control his life.  In the September 2009 VA medical records, the clinician noted a GAF score of 48.  

The Board notes that there are consistent reports of suicidal thoughts in VA medical records.  In an April 2010 VA medical record, the Veteran again reported some suicidal ideation.  In a March 2012 VA medical record, the Veteran presented with passive suicidal ideation.  Specifically, the Veteran discussed death/dying, hopelessness, feeling like there is no way out, and no reason to live.  In subsequent March 2012 VA medical records, the clinician noted that the Veteran experiences transient thoughts of self-harm and has since discharge from military.  In June 2016 VA assessment of psychological function, the clinician stated that observation was consistent with the March 2012 VA medical records; that the Veteran experiences symptomatology of PTSD which has not abated. 

Here, the Veteran's level of occupational and social impairment has been described at times as mild, with the high likelihood of decompensation, and severe at times.  Resolving reasonable doubt in his favor, a higher 70 percent rating due to the presence of symptoms closely approximated occupational and social impairment with deficiencies in most areas for the appeal period that is prior to January 22, 2017.  38 C.F.R. § 4.130; DC 9411 (2016).  There is no indication that the Veteran's symptoms caused a greater level of occupational and social impairment prior to January 22, 2017. 

From January 22, 2017, however, a 100 percent rating is appropriate as there is reasonable evidentiary basis for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).  

Beginning in January 2017, VA medical records show the Veteran presented with an altered mental state due to hepatic encephalopathy.  

The April 2017 VA examiner has indicated that the Veteran is currently demonstrating total social and occupational impairment based on his service-connected PTSD and his non-service-connected neurocognitive disorder asspociated with hepatic encephalopathy.  The examiner was able distinguish certain symptoms that were attributable to the service-connected PTSD and those that were attributable to the non service-connected neurocognitive disorder due to hepatic encephalopathy.  In that respect, the examiner was able to determine that the Veteran's PTSD symptoms alone do not appear to have significantly worsened since the June 2009 VA examination and he is not precluded from obtaining or maintaining gainful employment based solely on his signs and symptoms of PTSD.  However, it is significant to note that the examiner further opined that with respect to the overall assessment that the Veteran has total social and occupational impairment - it cannot be determined which diagnosis is responsible for what portion of the total impairment that the Veteran is currently demonstrating.  

Although the Veteran is not service-connected for hepatic encephalopathy and the resulting neurocognitive disorder, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Board finds the April 2017 opinion highly probative because the report reflects an extensive and thorough review of the Veteran's clinical history as reflected by the medical records, including the June 2009 VA examination.  The examiner, a licensed clinical psychologist, has the requisite medical knowledge and expertise to evaluate the severity of the Veteran's psychiatric disability.  The examiner also performed a clinical evaluation of the Veteran and considered the lay statements, including the March 2010 statement of the Veteran's mother, regarding the nature and history of his injury.  The Board also notes that the examiner gave a cogent and persuasive rationale as to why the Veteran's clinical presentation reflects the whole of his cognitive functioning.  Specifically, the examiner noted that the Veteran's different mental health conditions and diagnoses exacerbate and interact with one another.  As such, the examiner noted that it is not possible to differentiate what portion of the total occupational and social impairment is attributable to each diagnosis because of the overlap in symptoms attributable to each diagnosis.  

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted from January 22, 2017.  38 U.S.C.A. § 5107 (b)(West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016).  There are no additional expressly or reasonably raised issues presented on the record.

ORDER

An initial 70 percent rating for PTSD prior to January 22, 2017, and a 100 percent thereafter, is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


